United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2038
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Flinten E. Otis,                         *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 7, 2008
                                 Filed: April 11, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Flinten Otis appeals the sentence the district court1 imposed after revoking his
supervised release. We affirm.

       We find that the revocation sentence of 24 months in prison is not unreasonable.
See United States v. Tyson, 413 F.3d 824, 825-26 (8th Cir. 2005) (per curiam)
(revocation sentences are reviewed for unreasonableness in accordance with United
States v. Booker, 543 U.S. 220, 258-63 (2005)). First, the sentence was within both

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
statutory limits and the Chapter 7 range of 21-27 months in prison. See 18 U.S.C.
§ 3583(e)(3) (authorizing up to 2-year prison term upon revocation of supervised
release where original offense is Class D felony); U.S.S.G. § 7B1.4(a) (range for
Grade B violation with Category VI criminal history is 21-27 months in prison).
Second, in sentencing Otis the district court considered appropriate factors, including
his extensive criminal history, the likelihood he would commit further crimes, and the
need to protect the public; and also stated that it was familiar with and had considered
all of the 18 U.S.C. § 3553(a) factors. See 18 U.S.C. § 3553(a)(1), (a)(2)(B-C),
(a)(4)(B), § 3583(e) (permitting imposition of revocation sentence after consideration
of certain § 3553(a) factors); United States v. Larison, 432 F.3d 921, 923 (8th Cir.
2006) (district court need not mechanically list every § 3553(a) consideration when
sentencing defendant upon revocation of supervised release; court’s statement at
sentencing that it imposed sentence “after having consulted the [G]uidelines” was
sufficient to show that court considered applicable Guidelines and policy statements);
United States v. Franklin, 397 F.3d 604, 606-07 (8th Cir. 2005) (all that is required
is evidence that court considered relevant matters, not that court made specific
findings on each § 3553(a) factor).

       Accordingly, we grant counsel leave to withdraw, and we affirm. We decline
to address Otis’s ineffective assistance claim which is more appropriately raised in a
28 U.S.C. § 2255 proceeding. See United States v. Hughes, 330 F.3d 1068, 1069 (8th
Cir. 2003) (ineffective-assistance claims should ordinarily be brought in 28 U.S.C.
§ 2255 proceeding because they normally involve facts outside original record).
                        ______________________________




                                          -2-